     Case 1:20-cv-00661-NONE-EPG Document 45 Filed 01/15/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    MARK ANTHONY BROWN,                            Case No. 1:20-cv-00661-NONE-EPG (PC)

12                        Plaintiff,
                                                     ORDER SETTING SETTLEMENT
13           v.                                      CONFERENCE

14    F. RODRIGUEZ, et al.,                          Date: April 15, 2021
                                                     Time: 10:30 a.m.
15                        Defendants.
16

17          On January 4, 2021, the Court granted Plaintiff’s motion for an early settlement

18   conference and directed Defendants’ counsel to contact the undersigned’s courtroom deputy to

19   schedule the conference. (Doc. 42.)

20          Accordingly, the Court ORDERS:

21          1. This matter is set for a settlement conference via Zoom before the undersigned on

22                April 15, 2021, at 10:30 a.m.

23          2. Defense counsel shall arrange for Plaintiff’s participation. Prior to the conference,

24                defense counsel shall contact the undersigned’s courtroom deputy at

25                wkusamura@caed.uscourts.gov to arrange for the Zoom videoconference connection

26                information. The Court will issue a writ of habeas corpus ad testificandum, as

27                appropriate.

28   ///
     Case 1:20-cv-00661-NONE-EPG Document 45 Filed 01/15/21 Page 2 of 3


 1         3. Each party or a representative with full authority to negotiate and enter into a binding

 2            settlement agreement shall participate in the conference. The failure of any counsel,

 3            party, or authorized person subject to this order to participate in the conference may

 4            result in the imposition of sanctions.

 5         4. Consideration of settlement is a serious matter that requires thorough preparation prior

 6            to the settlement conference. Participants in the conference must be prepared to

 7            discuss the claims, defenses, and damages.

 8         5. The parties shall engage in informal settlement negotiations as follows:

 9            No later than February 12, 2020, Plaintiff shall submit to Defendants, by mail, a
10            written itemization of damages and a meaningful settlement demand, including a brief
11            explanation of why such settlement is appropriate, which should not exceed 5 pages.
12
              No later than March 5, 2021, Defendants shall respond, by mail or telephone, with
13
              an acceptance of Plaintiff’s offer or a meaningful counteroffer, including a brief
14
              explanation of why such settlement is appropriate.
15
              If settlement is achieved, the parties shall file a Notice of Settlement as required by
16
              Local Rule 160.
17

18         6. If settlement is not achieved informally, the parties shall submit confidential

19            settlement conference statements no later than April 2, 2021.
20            Defendants shall email their statement to skoorders@caed.uscourts.gov. Plaintiff shall
21            mail his statement, clearly captioned “Confidential Settlement Conference Statement,”
22            to United States District Court, Attn: Magistrate Judge Sheila K. Oberto, 2500 Tulare
23            Street, Room 1501, Fresno, CA 93721.
24
              Once the parties have submitted their statements, they shall file a “Notice of
25
              Submission of Confidential Settlement Conference Statement” with the court. The
26
              confidential settlement conference statements themselves should not be filed with the
27
              court or served on the opposing party.
28

                                                       2
     Case 1:20-cv-00661-NONE-EPG Document 45 Filed 01/15/21 Page 3 of 3


 1            7. The confidential settlement conference statements should be no longer than 5 pages in

 2               length, typed or neatly printed, and include:

 3               a. A brief summary of the facts of the case;

 4               b. A brief summary of the claims and defenses of the case, i.e., the statutory,

 5                   constitutional, or other grounds upon which the claims are founded;

 6               c. A forthright discussion of the strengths and weaknesses of the case and an

 7                   evaluation of the likelihood of prevailing on the claims or defenses, from the

 8                   party’s perspective, and a description of the major issues in dispute;

 9               d. An estimate of the party’s expected costs and time to be expended for further
10                   discovery, pretrial matters, and trial;

11               e. A summary of past settlement discussions, including the initial settlement

12                   negotiations required above; a statement of the party’s current position on

13                   settlement, including the amount the party would offer and accept to settle (in

14                   specific dollar amounts); and a statement of the party’s expectations for settlement

15                   discussions;

16               f. A list of the individuals who will be attending the conference on the party’s behalf,

17                   including names and, if appropriate, titles; and,

18               g. If a party intends to discuss the settlement of any other actions or claims not raised

19                   in this suit, a brief description of each action or claim, including case number(s), as
20                   applicable.

21
     IT IS SO ORDERED.
22

23   Dated:     January 14, 2021                                   /s/   Sheila K. Oberto              .
                                                          UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28

                                                         3
